Citation Nr: 0619345	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-16 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

The veteran served on active duty from August 1973 to August 
1977.  

The RO received the veteran's claim in December 2002.  The 
May 2003 rating decision denied the claim and the veteran 
appealed.

The veteran provided personal testimony at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing has been 
prepared and is associated with the veteran's VA claims 
folder.  

Issues not on appeal

The May 2003 rating decision denied claims for a back 
disorder, hypoglycemic disorder, and obstructive airway 
disease in addition to the issues presented for appeal.  In a 
June 2003 notice of disagreement, the veteran specifically 
limited the appeal to the two issues on appeal.  The 
remaining issues are not in appellate status and will not be 
mentioned any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

The veteran seeks service connection for COPD due to asbestos 
exposure and also for PTSD.  In substance, he contends  that 
while assigned to the USS Shreveport 
(LPD 12), he was exposed to asbestos which was used as 
insulation throughout the ship.  He further contends that as 
a crewmember of both the Shreveport and the USS Saratoga (CVA 
60), he witnessed several traumatic events that resulted in 
his diagnosis of PTSD by a private mental health 
practitioner.  For the reasons set out below, the Board 
remands the file for further evidentiary development.

Reasons for remand

COPD

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  A brief review 
of the evidence will illustrate the evidence that requires 
development.

In this case, the file contains medical records indicating 
that the veteran suffers from mild restrictive lung disease, 
and a VA examination indicates the veteran suffers from some 
restriction when breathing.  However, there is no diagnosis 
of COPD.  Thus, it is unclear what the veteran's current 
disability is.

Regarding element (2), in-service incurrence, the only 
evidence beyond the veteran's statements is evidence that in 
2002, a contract was let to remove asbestos from the 
Shreveport.  The veteran's statements that he was exposed to 
asbestos, supported by the evidence of record that there was 
asbestos aboard the Shreveport, is arguably sufficient to 
support his claim.  See 38 C.F.R. § 3.303(d).

The COPD issue, in its present state, raises questions that 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  The first is whether the veteran in fact suffers 
from COPD, and if so, what is its etiology.  Intertwined with 
the first question is whether his COPD a result of in-service 
asbestos exposure.  The Board also notes that medical records 
and a statement of the veteran indicate that he was exposed 
to numerous hazardous chemicals and materials as an employee 
at a metal plating shop.  

PTSD

With regard to PTSD, the record includes a medical diagnosis 
that the veteran suffers from PTSD.  However, service 
connection for PTSD requires more; the evidence must also 
include credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. See 38 C.F.R. § 3.304(f) 
(2004).  

In this case, the service records are silent regarding the 
occurrence of stressor events relied upon by the veteran.  
The Board believes that further development of the evidence 
is necessary.  In particular, the Board is of the opinion 
that the veteran should be accorded another opportunity to 
submit specifics (the who, what, when and where) of his 
alleged stressors, and that efforts should be made to 
determine whether there is competent corroborating evidence 
of the stressors articulated by the veteran.  The Remand 
directs the Veterans Benefits Administration (VBA) to refer 
information concerning such stressors to the U.S. Army and 
Joint Services Records Research Center (JSRRC) to ascertain 
whether such evidence exists and, if so, to include it in the 
veteran's claims file.  



Accordingly, the case is REMANDED to VBA for the following 
actions:

1.  VBA should contact the veteran in 
writing and request that he provide:

a.  The location and dates for any 
medical or mental health treatment 
received since leaving military service.  
VBA should attempt to obtain any medical 
records so identified by the veteran for 
inclusion in the claims folder.  

b.  Specific information concerning his 
claimed stressors.  In particular, the 
veteran should provide specific details 
of the "who, what, when and where" 
concerning his claimed stressors, to 
include names, dates, locations and 
military unit(s) involved.  The veteran's 
response should be associated with his 
claims folder.  If the veteran does not 
respond, this should be documented in the 
claims folder.   

2.  VBA should then review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
214, a copy of this remand, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
Virginia 22315-3802.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  Any such response received 
from JSRRC should be associated with the 
veteran's VA claims folder.

3.  Following completion of the foregoing 
development, the veteran should be 
accorded medical examinations: 

a.  Regarding COPD, by a medical 
practitioner who should ascertain whether 
the veteran currently suffers from COPD, 
and if so, determine the etiology of the 
veteran's COPD.  The examiner should 
review the veteran's claim folder, 
specifically including this Remand.  If 
COPD is diagnosed, the examiner should 
express an opinion whether it is likely 
as not that the COPD was incurred in 
service as a result of the veteran's 
claimed exposure to asbestos.  Any 
appropriate diagnostic testing, including 
pulmonary function testing and/or 
radiographic studies, should be 
undertaken, if deemed to be necessary by 
the examiner.    The report of the 
examination should be associated with the 
veteran's VA claims folder.

b.  regarding PTSD, by a psychiatrist, 
who should ascertain whether PTSD is 
currently manifested.  The examiner 
should review the veteran's claims 
folder, specifically including this 
Remand and the VBA summary of the 
veteran's claimed stressors.  If the 
examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.  If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form(s) the 
basis for that diagnosis.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

4.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
COPD secondary to asbestos exposure and 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


